                               Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 1 of 8




                                                                 Number of Form I-821D,Consideration of Deferred Action for Childhood
                                                                             Arrivals, Status, by Fiscal Year, Quarter, and Case Status:
                                                                                                             Aug. 15, 2012-Dec. 31, 2019


                                                                           Requests by Intake and Case Status
                                                                         Intake1                                       Case Review6
                                                Requests      Requests       Total Requests      Average
                                                                                                               Approved7
                                                                                                                                 8          9
                                                                                                                           Denied     Pending
                      Period                    Accepted
                                                        2            3
                                                              Rejected         Received
                                                                                       4
                                                                                               Accepted/Day5

Fiscal Year - Total
   2012                                             152,430        5,396             157,826           3,629       1,684          -   150,746
   2013                                             427,612       16,355             443,967           1,696     470,603     11,023    96,719
   2014                                             238,897       24,890             263,787             951     158,417     21,103   156,034
    2014 Initial                                    122,473       19,065             141,538             487     136,182     21,100    61,850
    2014 Renewal                                    116,424        5,825             122,249             463      22,235          D    94,184
   2015                                             448,843       35,504             484,347           1,781     510,342     21,551    72,886
    2015 Initial                                     85,301        7,170              92,471             338      90,832     19,185    37,062
    2015 Renewal                                    363,542       28,334             391,876           1,442     419,510      2,366    35,824
   2016                                             260,701       12,317             273,018           1,034     198,558     14,486   119,667
    2016 Initial                                     73,347        1,151              74,498             291      52,738     11,435    45,387
    2016 Renewal                                    187,354       11,166             198,520             743     145,820      3,051    74,280
   2017                                             472,850       43,455             516,305           1,883     461,911     13,196   117,321
    2017 Initial                                     45,593           44              45,637             181      47,133      9,165    34,628
    2017 Renewal                                    427,257       43,411             470,668           1,702     414,778      4,031    82,693
   2018                                             260,120       29,651             289,771           1,036     319,493     12,540    45,373
    2018 Initial                                      2,060            D               2,062               D      24,423      8,250     4,003
    2018 Renewal                                    258,060       29,649             287,709           1,028     295,070      4,290    41,370
   2019                                             386,159       22,003             408,162           1,532     387,723      4,952    38,826
    2019 Initial                                      1,567            D               1,571               D       1,783      1,605     2,176
    2019 Renewal                                    384,592       21,999             406,591           1,526     385,940      3,347    36,650
   2020                                              72,377        4,170              76,547           1,167      74,124      1,040    36,031
    2020 Initial                                        911            D                 913              14         245        160     2,680
    2020 Renewal                                     71,466        4,168              75,634           1,152      73,879        880    33,351
   Total Cumulative                               2,719,989      193,741           2,913,730           1,458   2,582,855     99,891    36,031
    Total Cumulative Initial                        911,294       49,189             960,483             488     825,623     81,923     2,680
    Total Cumulative Renewal                      1,808,695      144,552           1,953,247             969   1,757,232     17,968    33,351
                                Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 2 of 8


                                                                             Requests by Intake and Case Status
                                                                           Intake1                                      Case Review6
                                                 Requests      Requests        Total Requests      Average              7         8           9
                                                                                                                 Approved    Denied     Pending
                      Period                     Accepted2     Rejected3         Received4       Accepted/Day5
Fiscal Year 2020 by Quarter
   Q1. October - December                             72,377         4,170              76,547           1,167      74,124      1,040     36,031
    Q1. October - December Initial                       911             D                 913              14         245        160      2,680
    Q1. October - December Renewal                    71,466         4,168              75,634           1,152      73,879        880     33,351
                                    Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 3 of 8


Table Key
D Data withheld to protect petitioners' privacy.
- Represents zero.
Footnotes
1
 Refers to a request for USCIS to consider deferred removal action for an individual based on guidelines described in the Secretary of Homeland Security's
memorandum issued June 15, 2012.
   Each request is considered on a case-by-case basis.
   See http://www.uscis.gov/childhoodarrivals.
2
 The number of new requests accepted at a Lockbox during the reporting period.
3
 The number of requests rejected at a Lockbox during the reporting period.
4
 The number of requests that were received at a Lockbox during the reporting period.
5
 The number of requests accepted per day at a Lockbox as of the end of the reporting period. Also note the average accepted per day for initial plus renewal will not
equal the total average.
6
 The number of new requests received and entered into a case-tracking system during the reporting period.
7
 The number of requests approved during the reporting period.
8
 The number of requests that were denied, terminated, or withdrawn during the reporting period.
9
 The number of requests awaiting a decision as of the end of the reporting period.
NOTE: 1) Some requests approved or denied may have been received in previous reporting periods.
        2) The report reflects the most up-to-date estimate available at the time the report is generated.
        3) USCIS previously discovered that the query code used to generate this report had some flaws affecting the data in the “Pending” fields, such that the data in
this field was over inclusive because it included cases that were not pending (e.g., cases that had been administratively closed or withdrawn). USCIS believes that it
has corrected this issue in the query code and that this report provides a more accurate reflection of pending cases. Note that if this report is compared to versions
prior to the March 31, 2018 version that USCIS has published on its website, the prior versions reflect over inclusive data in the “Pending” fields.

      4) The Quarterly Report totals may not match the totals provided within the Demographics Reports due to differences in how the data is generated.

        5) USCIS previously discovered that the query code used to generate this report had some flaws affecting the data in the “Approved” and "Denied" fields, such
that the data in this field was under reported because it did not include certain history action codes that are counted as approvals or denials. USCIS believes that it
has corrected this issue in the query code and that this report provides a more accurate reflection of approved and denied cases. Note that if this report is compared
to versions prior to the March 31, 2019 version that USCIS has published on its website, the prior versions reflect under reported data in the “Approved” and "Denied"
fields. The increase in the "Approved" and "Denied" counts has decreased the "Pending" counts.
Source: Department of Homeland Security, U.S. Citizenship and Immigration Services, Performance Report Tool, accessed January 2020.
                             Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 4 of 8


                                                            Accepted to Date1                        Approved to Date2
            Top Countries of Origin           Initials         Renewals         Total         Initials      Renewals     Total

Country
  Mexico                                          709,301        1,430,647        2,139,948       649,987    1,390,316   2,040,303
  El Salvador                                      34,569           69,081          103,650        29,762       67,001      96,763
  Guatemala                                        24,941           45,914           70,855        20,963       44,400      65,363
  Honduras                                         22,741           43,226           65,967        19,164       41,773      60,937
  Korea, South                                      9,582           20,925           30,507         9,008       20,225      29,233
  Peru                                              9,848           20,400           30,248         9,297       19,843      29,140
  Brazil                                            8,668           15,609           24,277         7,647       15,227      22,874
  Ecuador                                           7,811           14,831           22,642         6,893       14,389      21,282
  Colombia                                          7,310           14,047           21,357         6,751       13,691      20,442
  Philippines                                       5,133           10,550           15,683         4,799       10,340      15,139
  Argentina                                         5,270           10,173           15,443         4,950        9,943      14,893
  India                                             3,788            7,487           11,275         3,262        7,250      10,512
  Jamaica                                           4,462            6,892           11,354         3,551        6,732      10,283
  Venezuela                                         3,499            6,656           10,155         3,199        6,493       9,692
  Dominican Republic                                3,851            5,977            9,828         3,280        5,824       9,104
  Trinidad And Tobago                               3,099            5,067            8,166         2,642        4,972       7,614
  Uruguay                                           2,654            4,907            7,561         2,488        4,785       7,273
  Bolivia                                           2,243            4,632            6,875         2,121        4,512       6,633
  Costa Rica                                        2,296            4,348            6,644         2,108        4,260       6,368
  Chile                                             1,916            3,797            5,713         1,799        3,706       5,505
  Poland                                            2,010            3,677            5,687         1,871        3,590       5,461
  Pakistan                                          1,956            3,707            5,663         1,736        3,614       5,350
  Nicaragua                                         1,915            3,532            5,447         1,671        3,420       5,091
  Nigeria                                           1,585            2,803            4,388         1,337        2,718       4,055
  Guyana                                            1,498            2,703            4,201         1,304        2,636       3,940
  All Others3                                      29,348           47,107           76,455        24,033       45,572      69,605
  Total                                         911,294         1,808,695       2,719,989       825,623 1,757,232 2,582,855
                                    Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 5 of 8


Table Key
D Data withheld to protect petitioners' privacy.
- Represents zero.
Footnotes
1
  The number of requests that were accepted to date of the reporting period.
2
  The number of requests that were approved to date of the reporting period.
3
  All fields with a blank in the country of birth field are included in the field "All Others."
NOTE: 1) Some requests approved or denied may have been received in previous reporting periods.
         2) The report reflects the most up-to-date estimate data available at the time the report is generated.
         3) Ranked by total approvals.
         4) USCIS previously discovered that the query code used to generate this report had some flaws affecting the data in the “Approved” and "Denied"
fields, such that the data in this field was under reported because it did not include certain history action codes that are counted as approvals or denials.
USCIS believes that it has corrected this issue in the query code and that this report provides a more accurate reflection of approved and denied cases.
Note that if this report is compared to versions prior to the March 31, 2019 version that USCIS has published on its website, the prior versions reflect under
reported data in the “Approved” and "Denied" fields.

Source: Department of Homeland Security, U.S. Citizenship and Immigration Services, Performance Report Tool, accessed January 2020.
                               Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 6 of 8


                                                             Accepted to Date1                       Approved to Date2
                   Residence                    Initials        Renewals         Total        Initials     Renewals      Total

Residence
  California                                       256,509         519,073          775,582      238,353    504,477      742,830
  Texas                                            150,327         293,191          443,518      134,001    285,578      419,579
  Illinois                                          48,029          96,428          144,457       44,975     93,787      138,762
  New York                                          46,728          83,635          130,363       40,790     81,387      122,177
  Florida                                           38,424          70,320          108,744       32,631     68,475      101,106
  Arizona                                           33,400          67,184          100,584       30,344     65,132       95,476
  North Carolina                                    31,983          66,833           98,816       29,652     65,106       94,758
  Georgia                                           30,372          58,274           88,646       25,732     56,131       81,863
  New Jersey                                        25,270          47,806           73,076       22,154     46,505       68,659
  Washington                                        20,914          43,221           64,135       19,283     41,936       61,219
  Colorado                                          20,413          40,942           61,355       18,548     39,597       58,145
  Nevada                                            15,276          32,926           48,202       14,271     32,041       46,312
  Virginia                                          13,889          27,374           41,263       12,362     26,557       38,919
  Oregon                                            12,789          27,361           40,150       12,058     26,542       38,600
  Indiana                                           11,696          24,422           36,118       10,768     23,550       34,318
  Utah                                              11,597          23,476           35,073       10,684     22,766       33,450
  Maryland                                          11,493          22,523           34,016        9,932     21,874       31,806
  Tennessee                                         10,149          20,455           30,604        9,119     19,802       28,921
  Wisconsin                                          8,755          18,000           26,755        8,194     17,514       25,708
  Oklahoma                                           8,116          16,819           24,935        7,481     16,379       23,860
  Massachusetts                                      8,855          16,159           25,014        7,683     15,722       23,405
  Kansas                                             7,794          15,805           23,599        7,314     15,335       22,649
  South Carolina                                     7,733          15,830           23,563        6,926     15,393       22,319
  New Mexico                                         8,257          14,851           23,108        7,609     14,444       22,053
  Minnesota                                          7,090          14,791           21,881        6,498     14,265       20,763
  Michigan                                           7,121          14,695           21,816        6,440     14,229       20,669
  Pennsylvania                                       6,637          12,582           19,219        5,699     12,230       17,929
  Arkansas                                           6,019          12,699           18,718        5,480     12,340       17,820
  Connecticut                                        5,459          10,381           15,840        4,883     10,126       15,009
  Alabama                                            5,283          10,521           15,804        4,704     10,242       14,946
  Ohio                                               5,326          10,377           15,703        4,628      9,983       14,611
  Missouri                                           4,042           8,321           12,363        3,742      8,050       11,792
  Nebraska                                           4,004           8,095           12,099        3,639      7,807       11,446
  Idaho                                              3,657           7,633           11,290        3,385      7,388       10,773
  Kentucky                                           3,672           7,364           11,036        3,275      7,125       10,400
                              Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 7 of 8


Iowa                                                 3,227       6,965      10,192     2,921     6,722     9,643
Louisiana                                            2,458       4,643       7,101     2,148     4,511     6,659
Mississippi                                          1,845       3,520       5,365     1,604     3,425     5,029
Delaware                                             1,677       3,531       5,208     1,529     3,448     4,977
Rhode Island                                         1,335       2,610       3,945     1,169     2,520     3,689
District Of Columbia                                   869       1,648       2,517       735     1,595     2,330
Wyoming                                                745       1,426       2,171       661     1,382     2,043
Hawaii                                                 448         915       1,363       368       885     1,253
New Hampshire                                          386         766       1,152       330       736     1,066
South Dakota                                           276         560         836       240       526       766
North Dakota                                            96         335         431        74       328       402
West Virginia                                          151         281         432       125       269       394
Puerto Rico                                            271         227         498       165       221       386
Alaska                                                  94         234         328        85       218       303
Montana                                                 76         194         270        65       183       248
Maine                                                   50         119         169        44       117       161
Virgin Islands                                         126          88         214        68        85       153
Guam                                                    23          49          72        21        46        67
Vermont                                                 17          51          68        12        44        56
Armed Forces Americas (except Canada)                    D          29          36         D        26        33
Armed Forces Pacific                                     D          18          19         D        18        19
Northern Mariana Islands                                27          15          42         D        12        19
Armed Forces Africa, Canada, Europe, Middle East         -           D           D         -         D         D
Federated States Of Micronesia                           D           D           D         D         D         D
Marshall Islands                                         -           D           D         -         D         D
American Samoa                                           D           D           D         -         D         D
Not Reported3                                            D           D           D         D         D         D
Total                                              911,294   1,808,695   2,719,989   825,623 1,757,232 2,582,855
                                    Case 3:17-cv-05211-WHA Document 294-1 Filed 01/02/20 Page 8 of 8


Table Key
D Data withheld to protect petitioners' privacy.
- Represents zero.
Footnotes
1
  The number of requests that were accepted to date of the reporting period.
2
  The number of requests that were approved to date of the reporting period.
3
  All fields with a blank in the State field are included in the field "not reported."
NOTE: 1) Some requests approved or denied may have been received in previous reporting periods.
         2) The report reflects the most up-to-date estimate data available at the time the report is generated.
         3) Ranked by total approvals.
         4) USCIS previously discovered that the query code used to generate this report had some flaws affecting the data in the “Approved” and "Denied"
fields, such that the data in this field was under reported because it did not include certain history action codes that are counted as approvals or denials.
USCIS believes that it has corrected this issue in the query code and that this report provides a more accurate reflection of approved and denied cases.
Note that if this report is compared to versions prior to the March 31, 2019 version that USCIS has published on its website, the prior versions reflect under
reported data in the “Approved” and "Denied" fields.

Source: Department of Homeland Security, U.S. Citizenship and Immigration Services, Performance Report Tool, accessed January 2020.
